ORDER
The Treasurer of Missouri as custodian of the Second Injury Fund appeals the decision of the Labor and Industrial Relations Commission finding Joseph LeMaire permanently and totally disabled due to a combination of primary and pre-existing injuries as provided in § 287.220, RSMo 2000.1 The Commission awarded LeMaire weekly, permanent total disability benefits for the rest of his life. The Treasurer appeals the Commission’s decision on the ground there is no competent and substantial evidence to support it, and the overwhelming weight of the evidence shows LeMaire was permanently and totally disabled prior to the primary injury.
We have reviewed the parties’ briefs and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prece-dential or jurisprudential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The Commission’s judgment is affirmed in accordance with Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.